  Case 19-26576   Doc 30      Filed 07/22/20     Entered 07/22/20 09:14:16   Desc   Page 1
                                               of 2




  Dated: July 22, 2020
  The following is SO ORDERED:


                                                  ________________________________________
                                                              David S. Kennedy
                                                  UNITED STATES CHIEF BANKRUPTCY JUDGE


  ____________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TENNESSEE

In re:                                                       Chapter 13
SHARHONDA ANTIONETTE WARNER
Debtor(s)                                                    Case No. 19-26576-K
SSN(1) XXX-XX-2567
                        ADMINISTRATIVE ORDER MODIFYING PLAN


      Comes now the Standing Chapter 13 Trustee who would show unto the Court that
he has received notice that the debtor (s)' mortgage payments have been increased ,
and that the plan should be modified to provide for said payments.

      Premises considered, the Court being of the opinion that the Trustee 's motion
is well founded;

      IT IS THEREFORE ORDERED that the ongoing mortgage payments to RUSHMORE LOAN
MANAGMENT SERVICES shall be increased to $551.47 effective with the payment for
09/01/2020 and that the debtor's plan payments will be increased accordingly.

      IT IS FURTHER ORDERED that a copy of this Motion and Order be mailed to the
debtor(s) and debtor(s)' attorney of record and that the debtor(s) shall be given 10
days in which to file a written application for modification of this order. In the
absense of such application, this order shall become final.



                                                             /S/ George W. Stevenson
                                                             Chapter 13 Trustee
  Case 19-26576   Doc 30    Filed 07/22/20     Entered 07/22/20 09:14:16   Desc   Page 2
                                             of 2




CC:   George W. Stevenson
YOG
      SHARHONDA ANTIONETTE WARNER
      41 BUILDERS WAY
      MEMPHIS, TN 38109

      HERBERT D HURST

      RUSHMORE LOAN MANAGMENT SERVICES
      PO BOX 52708
      IRVINE, CA 92619-2708
